NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



STEVEN BEEBE, DOC #R79546,               )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-1455
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 15, 2018.

Appeal from the Circuit Court for
Pinellas County; Joseph A. Bulone,
Judge.

John P Rutkowski, Clearwater (withdrew
after briefing), for Appellant.

Steven Beebe, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.